PER CURIAM:
Marlon Bramwell appeals the district court’s order dismissing his petition filed pursuant to 28 U.S.C. § 2241 (2000), which the district court construed as a complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and dismissed under 28 U.S.C. § 1915A(b) (2000), and its order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bramwell v. *228O’Brien, No. 7:07-cv-00429-gec-mfu, 2007 WL 2821493 (W.D.Va. Sept. 25, 2007 & Oct. 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.